—In a child visitation proceeding pursuant to Family Court Act article 6, the petitioner appeals from (1) a decision of the Family Court, Kings County (Freeman, J.), dated November 25, 1991, and (2) an order of the same court, dated September 17, 1998, which dismissed the petition.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly dismissed the petition pursuant to Family Court Act § 1085 and Domestic Relations Law § 240 (1-c). The constitutional challenges to these statutes are unreviewable as the petitioner failed to give timely notice to allow the Attorney General the opportunity to intervene in these proceedings (see, Executive Law § 71; CPLR 1012; Matter of McGee v Korman, 70 NY2d 225; Matter of Barrett v Manton, 253 AD2d 503; Matter of Leslie’s Jewelry Mfg. Corp. v Tax Appeals Tribunal, 238 AD2d 129). O’Brien, J. P., Sullivan, Altman and H. Miller, JJ., concur.